IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41883

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 464
                                                )
       Plaintiff-Respondent,                    )   Filed: April 15, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL JAMES WILSON,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Jeff M. Brudie, District Judge.

       Judgment of conviction and consecutive unified sentences of twelve years, with
       four years determinate, for aggravated assault and three years, with one year
       determinate, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Michael James Wilson was found guilty of aggravated assault as a lesser included offense
of attempted first degree murder, Idaho Code § 18-1401, and felony burglary, I.C. 18-1401, with
a weapons enhancement for use of a firearm or deadly weapon, I.C. 19-2520. The district court
imposed a unified sentence of twelve years, with four years determinate, for the aggravated
assault and a unified sentence of three years, with one year determinate, for burglary and ordered
that the sentences be served consecutively. Wilson appeals, contending that his sentences are
excessive.


                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilson’s judgment of conviction and sentences are affirmed.




                                                   2